Appeal by the building inspector of the Town of Greenburgh from an order granting an application under article 78 of the Civil Practice Act and directing appellant to issue an amended building permit for the construction of certain foundations. Before appellant brought the appeal on for argument, respondent had completed the work authorized by the building permit directed to 'be issued. Appeal dismissed, without costs, as academic. If we were to consider the merits, the order would be affirmed. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.